Citation Nr: 1028317
Decision Date: 07/29/10	Archive Date: 09/09/10
 
DOCKET NO. 08-17 416                       DATE JUL 29 2010

On appeal from the Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas 

THE ISSUE 

Whether a September 1977 rating decision that granted service connection for hyperthyroidism should be revised or reversed on the basis of clear and unmistakable error (CUE). 

REPRESENTATION 

Appellant represented by: Kenneth Carpenter, Attorney at Law 

ATTORNEY FOR THE BOARD 

L. Jeng, Counsel 

INTRODUCTION 

The Veteran served on active duty from June 1975 to February 1977. 

This case comes before the Board by means of an October 2006 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, Regional Office (RO) that held that there was no clear and unmistakable error (CUE) in a September 1977 rating decision that granted service 
connection for hyperthyroidism. 

FINDINGS OF FACT 

1. The September 1977 rating decision granting service connection for hyperthyroidism is final. 

2. The Veteran did not file an appeal as to the September 1977 rating decision. 

3. There was no CUE in the September 1977 rating decision in failing to address service connection for hypothyroidism; and there is no indication that the facts were incorrect or the law and regulation were incorrectly applied in this regard. 

CONCLUSION OF LAW 

The September 1977 rating decision that granted service connection for hyperthyroidism was not clearly and unmistakably erroneous. 38 U.S.C.A. 5108, 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400-20.1411 (2009). 

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

The notice and duty to assist provisions of the law and regulations are not applicable to CUE claims. Livesay v. Principi, 15 Vet. App. 165 (2001). Thus, discussion of the notice provisions in this case is not required. 38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400- 20.1411 (2009). 

The Veteran argues that the September 1977 rating decision that granted service connection for hyperthyroidism was clearly and unmistakably erroneous. He contends he filed service connection for both hyperthyroidism and hypothyroidism in March 1977, and the RO did not adjudicate his claim for hypothyroidism until July 1984 when it increased the disability evaluation for hyperthyroidism and recharacterized it as hypothyroidism. 

An RO decision that has become final generally may not be reversed or amended in the absence of CUE. 38 U.S.C.A. §§ 5108, 5109A 7105(c); 38 C.F.R. § 3.105a. Where CUE is found in a prior rating decision, the prior decision will be reversed or revised. For the purpose of authorizing benefits, the rating or other adjudicative decisions which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision. 38 C.F.R. § 3.105(a). 

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi,3 Vet. App. 40 (1993). 

- 3 - 

CUE is a very specific and rare kind of "error." It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40 (1993). 

The Veteran contends that when he filed his claim in March 1977, he sought service connection for both Grave's disease (hyperthyroidism) and hypothyroidism. It further asserts that by granting service connection only for hyperthyroidism, the RO failed to address his claim for hypothyroidism and accordingly the claim is still pending. 

The Board finds that the March 1977 claim is not a pending and unadjudicated claim. In making this finding, the Board has considered whether the United States Court of Appeals for the Federal Circuit (Federal Circuit) decision in Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006) is applicable to this case. In Deshotel, the Federal Circuit held that if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run. Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006). If a timely appeal is not filed, the only recourse is to file a CUE claim. Id.; Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 2005). 

The Board finds that Deshotel applies to the facts of this case, and concludes that the Veteran's claim for hypothyroidism was adjudicated along with his claim for hyperthyroidism in the September 1977 rating decision. Applying the holding of Deshotel to this case, the Board notes that no notice of disagreement was filed by the Veteran within one year of the September 1977 rating decision alleging a failure to adjudicate a pending claim for hypothyroidism. Consequently, in order for a grant of service connection for hypothyroidism, the Veteran must establish CUE on 

-4- 

the part of the RO in failing to grant a claim of service connection for hypothyroidism at that time. 

In the September 1977 rating decision the RO classified the issue as entitlement to service connection for a "thyroid condition." The RO noted that the Veteran was on medication for his thyroid condition which was diagnosed at the time as hyperthyroidism. The Board acknowledges the Veteran's contention that the RO later evaluated his disability as hypothyroidism. When the RO increased the Veteran's disability evaluation in July 1984, it recharacterized the disability as hypothyroidism and changed the diagnostic code from 7900 to 7903 to reflect this change. Notably, the RO did not evaluate the Veteran for both hyperthyroidism and hypothyroidism, but rather recharacterized the disability. Consequently, the Board finds that there is no showing of CUE on the part of the RO in either failing to expressly adjudicate a claim for hyperthyroidism or failing to award service connection for such in the September 1977 rating decision. 

The Board has also considered the recent decision of Ingram v. Nicholson, 21 Vet. App. 232 (2007), in which the United States Court of Appeals for Veterans Claims (Court) qualified the Federal Circuit's finding in Deshotel by holding that an RO's rating decision constitutes an adjudication of a claim when the RO addresses the claim in a manner sufficient for the claimant to deduce the claim was adjudicated. Id. at 247 (2007). That is, a reasonably raised issue will remain pending until there is some recognition of the substance of the claim in a rating decision sufficient to inform the claimant that it was in fact adjudicated. Id. at 243. 

In this case, by granting service connection for hyperthyroidism in the September 1977 rating decision, the RO specifically denied the Veteran's opposite claim of service connection for hypothyroidism and the Veteran could have deduced that his claim was being denied. Furthermore, the RO granted the Veteran's recharacterized claim for a "thyroid condition" and granted service connection for hyperthyroidism. The Board finds it highly significant that the August 1977 VA compensation and pension examination specifically includes discussion and diagnosis of hyperthyroidism with no discussion or diagnosis of hyperthyroidism. The Board notes that a consultation report from nuclear medicine generated in connection with 

- 5 - 

this examination notes that laboratory T-3 and T04 testing conducted via a radioimmunioassay (R.I.A.) was undertaken in connection with the examination. 

The facts of this case can be differentiated from those in Ingram. In Ingram, the claims under consideration were a 38 U.S.C.A. § 1151 claim and non-service connected pension claim which the Court deemed were in no way connected to one another. The Court specifically pointed out that "each claim stands alone and is not contingent on any action (favorable or unfavorable) by the RO on the other. The elements of a section 1151 claim and a pension claim are entirely different." Ingram v. Nicholson, 21 Vet. App. 232, 247 (2007). In the present case, the Veteran filed claims for service connection for various thyroid conditions including hyperthyroidism, hypothyroidism, and Grave's disease and the criteria for establishing service connection for each of these conditions were thus identical. The Veteran had sufficient notice that his claim for hypothyroidism was denied when he was granted service connection for hyperthyroidism in September 1977. Thus, it is apparent that the claim in question (hypothyroidism) was adjudicated by the RO. Accordingly, the September 1977 rating decision discussed the Veteran's claim in terms sufficient to put him on notice that it was being considered and rejected. 

The Veteran further argues that there was defective notice accompanying the September 1977 decision as it failed to inform him of his right to appeal the RO's rating decision. The Board notes that since the Veteran was given notification of a favorable decision at that time, there can be no prejudice as his claim was granted in full. To the extent that the Veteran may contend that VA failed to assist him in the development of a claim for service connection for hypothyroidism, it is well-established that a breach of the duty to assist cannot constitute CUE. See, e.g., 
Cook v. Principi, 318 F.3d 1334, 1348 (Fed. Cir. 2002). 

Significantly, the Veteran has not identified any specific finding or conclusion in the September 1977 rating decision that was undebatably erroneous. In addition, there is no indication that the correct facts, as they were known at the time, were not before the RO, or that the statutory and regulatory provisions extant at the time were incorrectly applied. To the extent that the Veteran may so argue, the Board 

- 6 - 

notes that it is precluded from relying upon its own medical judgment to support its conclusions. Cf Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals). A medical member of the RO rating board participated in the September 1977 rating decision and was a signatory to the determination. His signature signified his agreement with the conclusions reached therein, with the application of generally accepted medical principles. See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment). As the September 1977 rating decision was ascribed to by the medical member of the panel, it cannot be said that all the evidence of record supported the Veteran's position. 

In sum, the Veteran has not identified any specific finding or conclusion in the September 1977 rating decision that was undebatably erroneous. The record does not reveal any kind of error of fact or law in the September 1977 RO rating decision that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error. Thus, the criteria for a finding of CUE have not been met and the Veteran's application to revise or reverse the September 1977 RO rating decision must be denied. 

ORDER 

The RO's September 1977 rating decision, that granted service connection for hyperthyroidism, was not clearly and unmistakably erroneous, and revision of that decision is denied. 

DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals 

- 7  




